Citation Nr: 1701457	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-25 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for service-connected scars due to burns on the right upper extremity and anterior trunk.

3.  Entitlement to a separate rating for painful scars due to burns on the right upper extremity and anterior trunk.

4.  Entitlement to a separate rating for scar due to burns on the left forehead.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985.

This appeal is before the Board of Veterans' Appeals (Board) from September 2011 and July 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The September 2011 rating decision, in pertinent part, denied service connection specifically for PTSD.  The July 2013 rating decision, in pertinent part, granted service connection for scars due to burns and assigned an initial noncompensable rating, effective April 9, 2012.

The Veteran initially filed a claim of entitlement to service connection for a mental health condition, specifically PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1,5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, the Board has recharacterized the issue as shown on the title page.

In a September 2015 decision, the Board denied the issues of entitlement to service connection for an acquired psychiatric disability and to an initial compensable rating for scars due to burns.  The Veteran appealed that decision to the Court.  In an April 2016 Order pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision, and remanded it back to the Board for action consistent with the terms of the JMR.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder is reasonably shown to be incurred in, caused by, or related to his active duty service, specifically his in-service burn injury.

2.  Scars due to burns on the right upper extremity and anterior trunk are not 144 square (sq.) inches (929 sq. centimeters (cm.)) or greater.

3.  The evidence demonstrates that the Veteran has four scars due to burns on the right upper extremity and anterior trunk that are painful.

4.  The weight of the evidence does not demonstrate that the Veteran's scar on the left forehead was incurred in, caused by, or related to active duty service, specifically the in-service burn injury.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304(f) (2016).

2.  The criteria for an initial compensable rating for scars due to burns on the right upper extremity and anterior truck, under Diagnostic Code 7802, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7802 (2016).


3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a separate rating of 20 percent, but no higher, for painful scars due to burns on the right upper extremity and anterior trunk, under Diagnostic Code 7804, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016).

4.  The criteria for a separate rating for a scar due to burns on the left forehead have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In its September 2015 decision, the Board provided a detailed discussion of how VA's duties to notify and assist had been met in this case, and this discussion is hereby incorporated into this decision by reference.  Further, the parties to the JMR did not identify any deficiencies with regard to either the duty to notify or the duty to assist.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (recently amended as the DSM-V)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In its September 2015 decision, the Board provided a detailed description of the pertinent medical evidence in this case, including VA treatment records from July 2010 to September 2013 and VA examination reports from March 2012 and July 2014, which are hereby incorporated into this decision by reference.

Additionally, the Veteran alleges that, during service in August 1984, he was a night baker preparing dough for donuts and was melting butter in a large pot.  He burned the butter and poured it down the sink drain, not knowing that water was inside the sink pipe.  The hot butter came back up and splattered his face, arm, and chest, causing second degree burns on his arms and chest, for which he received emergency medical care.  See VBMS, 3/1/16 Statement in Support of Claim for PTSD; 10/19/16 Affidavit.  As a result, the Veteran contends that he has a fear of cooking hot foods and over flames, with flashbacks and nightmares, depression, anxiety, constant mood swings, and uncontrolled anger.  See 10/19/16 Affidavit.  At the May 2015 Board hearing, the Veteran stated that his PTSD affected his relationships and social life as he was embarrassed to take his shirt off and reveal his scars.


VA treatment records from May 2015 to April 2016 reflect axis I diagnoses of noncombat-related PTSD based on the DSM-IV criteria.  See Virtual VA, 4/18/16 CAPRI, p. 4, 43, 68, 72.

In September 2016, Dr. J.M., a private licensed psychologist, reviewed the Veteran's claims file in its entirety, and discussed his background history, chronology of facts, social history, medical history, daily activities, and mental status.  He then performed a number of different tests, including a Sixteen Personality Factor Test, which revealed no intent on the Veteran's part to manipulate the test results or malinger; and a Symptom Inventory Checklist, which indicated the full criteria for PTSD.  As such, Dr. J.M. opined that it was "at least as likely as not that the Veteran [met] the criteria for PTSD under DSM-V (as well as the DSM-IV)" and that it was at least as likely as not that the Veteran's PTSD was due to in-service stressors, specifically the second degree burns he experienced during service.  Additionally, he diagnosed the Veteran with depressive disorder, panic disorder, and generalized anxiety, which he opined were all due to his service.

After review of all of the evidence of record, lay and medical, the Board finds that the evidence for and against the Veteran's service connection claim for an acquired psychiatric disorder is at least in relative equipoise.

As an initial matter, the Board notes that the evidence of record demonstrates that the Veteran sustained second degree burns on his right arm and abdomen during service.  As such, there is credible supporting evidence of an in-service stressor.  See 38 C.F.R. § 3.304(f).

Additionally, the evidence demonstrates that the Veteran has been receiving continuous mental health treatment since February 2007, which included psychiatric hospitalizations.  The Board notes that the evidence is conflicting as to whether the Veteran has a diagnosis of PTSD.  However, the Veteran's treatment records reflect diagnoses of noncombat-related PTSD based on the DSM-IV criteria.  Additionally, Dr. J.M. opined that the Veteran met the criteria for PTSD under both DSM-IV and DSM-5.  As such, the Board gives the Veteran the benefit of the doubt and finds that he has a current diagnosis of PTSD.

The Board also finds that the medical evidence establishes a link between the Veteran's current psychiatric symptoms and the in-service burn injury.  The VA treatment records reflect discussion of the in-service burn injury as the source of the Veteran's psychiatric symptoms, which include nightmares of the house burning, flashbacks to the burn, and anxiety about cooking.  Additionally, Dr. J.M. reviewed the Veteran's claims file, performed a number of different tests, and opined that it was at least as likely as not that the Veteran's PTSD was due to in-service stressors, specifically the second degree burns received during service.  Moreover, he also diagnosed the Veteran with depressive disorder, panic disorder, and generalized anxiety, which were all due to the Veteran's military service.

The Board acknowledges the March 2012 and July 2014 VA opinions, which explicitly found that there was no PTSD diagnosis that conformed to the DSM-IV criteria.  However, the March 2012 VA examiner did not review the Veteran's claims file and failed to explain the diagnosis of noncombat-related PTSD reflected in the VA treatment records.  Although the July 2014 VA examiner noted the diagnosis of noncombat-related PTSD in the Veteran's medical records, she merely found that his symptoms were not clinically assessed as to warranting a PTSD diagnosis based on the DSM-5 criteria with no further explanation or rationale.  As such, the Board finds that these VA examination reports are inadequate and thus have little to no probative value.

Accordingly, the Board gives the Veteran the benefit of the doubt and finds that he has a current diagnosis of PTSD that was incurred in, caused by, or related to active duty service.  Therefore, the evidence for and against the Veteran's service connection claim is at least in relative equipoise.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor, and his claim for service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. at 53-56.




III.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's scars due to burn on the right upper extremity and anterior trunk are rated under Diagnostic Code 7802.  See 38 C.F.R. § 4.118.  Scars are evaluated pursuant to Diagnostic Codes 7800, 7801, 7802, 7804, and 7805 under 38 C.F.R. § 4.118.

Diagnostic Code 7801 governs scars involving areas other than the head, face, or neck that are deep and nonlinear and provides for a 10 percent evaluation when the area or areas exceed six sq. inches (39 sq. cm.).  A 20 percent evaluation is assigned when the area or areas exceed 12 sq. inches (77 sq. cm.).  Note 1 provides that a deep scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 applies to burn scars or scars due to other causes, not of the head, face, or neck that are superficial and nonlinear.  Under this provision, a maximum schedular evaluation of 10 percent is warranted for scars with an area or areas of 144 sq. inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7804 applies to scars that are unstable or painful.  A 10 percent evaluation is warranted for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  Note 1 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7805 may also receive an evaluation under this Diagnostic Code, when applicable.

Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804.  Any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 should be evaluated under an appropriate diagnostic code.

In its September 2015 decision, the Board provided a detailed description of the pertinent medical evidence in this case, including April 2013 and July 2014 VA examinations, as well as the transcript for the May 2015 Board hearing, which are hereby incorporated into this decision by reference.

The Board finds the record reflects that the Veteran's scarring does not meet a compensable rating under Diagnostic Code 7802 as they are not 144 sq. inches (929 sq. cm.) or greater.

The Board has considered whether a higher or separate rating for scars is available under Diagnostic Codes 7801 and 7805; however, none of the criteria are applicable.  The scars are not deep and nonlinear, and there is no evidence of functional impairment due to the scars themselves.

Additionally, in his October 2016 brief, the Veteran stated that one of the burn scars on his right arm and all three burn scars on his abdominal/anterior trunk were painful.  See VBMS, 10/19/16 Third Party Correspondence.  He contended that his statements regarding painful scars were credible as he had consistently reported pain throughout the years.  As such, he argued that a separate rating of at least 20 percent was warranted for the four painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board notes that there are inconsistencies in the evidence as to whether the Veteran's burn scars are indeed painful.  The VA examiner in April 2013 and July 2014 found all scars to be not painful or unstable.  Additionally, while the Veteran described his scars as painful at the May 2015 Board hearing and in his October 2016 brief, he then described them as irritated, itchy, and burning in his December 2016 affidavits.  See VBMS, 12/15/16 Affidavit; 12/16/16 Affidavit.  However, the Board resolves all reasonable doubt in favor of the Veteran, and finds that one of the Veteran's burn scars on the right upper extremity and all three burn scars on the anterior trunk are painful.  As such, a separate rating of 20 percent for the four painful scars is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804.  However, a compensable initial rating for service-connected scars due to burns on the right upper extremity and anterior trunk under Diagnostic Code 7802 is not warranted.

Furthermore, the parties of the JMR noted that the April 2013 VA examiner noted scars and residual physical findings on the Veteran's head, specifically a scar on his left forehead above the left eyebrow, which the Veteran reported was due to the same burn injury in 1985.  As such, the parties agreed that the Board should provide an adequate statement of reasons or bases for its determination that the Veteran was not entitled to a separate or increased evaluation for his forehead scar under Diagnostic Code 7800 (which governs burn scars or other disfigurements of the head, face or neck).  

The Board acknowledges the April 2013 VA examiner's finding of a scar or disfigurement of the left forehead, which she found to be not painful, stable, and of deep partial thickness with a size of 1 x 2 cm.  The Veteran reported that he had burned his left forehead at the time of the 1985 injury.  The Veteran also reported burns to his forehead and face in his March 2016 statement and October 2016 and December 2016 affidavits.  However, the Board finds that the weight of the evidence goes against a finding that any such burn scar was due to the same in-service burn injury.

Service treatment records reflect treatment for second degree burns on the right and left upper quadrants of the abdomen and the volar surface and dorsal aspect of the right arm in August 1984.  See 2/4/15 STR at 4.  There is no indication of any burn injury to the face or forehead from this injury.  Although the April 2013 VA examiner found the forehead scar to be a residual of the in-service burn injury, that finding was based on the Veteran's self-report.  The Board finds the service treatment records, as contemporaneous evidence, to be more probative.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  In fact, post-service mental health records reflect that the Veteran repeatedly contended that his psychiatric symptoms were caused by the in-service burn injury to the arms and chest, with no report of any burn injury to the face.  Even after the April 2013 VA examination, the Veteran continued to report injuries only to the neck, arm, and abdomen at his May 2015 Board hearing.  Accordingly, a compensable rating for a left forehead scar is not warranted.  

The Board reiterates that a separate rating of 20 percent, but no higher, for four painful scars due to burns is warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is granted.

Entitlement to an initial compensable rating for service-connected scars due to burns on the right upper extremity and anterior trunk, under Diagnostic Code 7802, is denied.

Entitlement to a separate rating of 20 percent, but no higher, for painful scars due to burns on the right upper extremity and anterior trunk, under Diagnostic code 7804, is granted.

Entitlement to a separate rating for a scar due to burns on the left forehead is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


